Citation Nr: 1745046	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  13-32 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1984 to April 1988. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 and July 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied service connection for low back disability to include herniated disk. 

With regard to the July 2009 rating decision which continued to deny service connection for a low back disability, the claim was previously denied in a May 2007 rating decision.  Prior to making the decision, an April 2007 memorandum indicated that the Veteran's service treatment records (STRs) were not available and further efforts to obtain her records will be futile.  Nevertheless, the Veteran contacted the relevant agencies on her own and was able to obtain all of her STRs, which have been associated with the claims file in 2011 and 2014, and these records contain evidence that is relevant to the claim.  Service treatment records from June 1986 reflect that the Veteran had a spinal tap/lumbar puncture in service.  As service records were added to the claim, the claim must be reconsidered and not considered a petition to reopen.  See 38 C.F.R. § 3.156 (c).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

An additional VA examination with nexus opinion is necessary in order to adjudicate the claim. 

In October 2011, the Veteran underwent a VA spine examination.  The examiner was asked to opine as to whether the Veteran labor (giving birth) back pain as well as her physical labor as a Boatswain's Mate caused her back current back disability.  The examiner opined that back pain during labor is a normal phenomenon and therefore concluded that her current back disability was not related to service.  The Board notes that the examiner did not consider the Veteran's lay assertions of her physical work while in service.  Moreover, a deferred rating from October 2013 recommended an opinion with regards to the Veteran's spinal taps in June 1986 while in service.  An opinion was requested, but was never rendered.  For these reasons, a new examination and an etiology opinion that takes into consideration all relevant evidence of record must be obtained.

Inasmuch as the claim is being remanded for the reason expressed above, the Board observes that although the Veteran's claims file contains a favorable decision from the Social Security Administration regarding disability benefits, it is not clear if all of the records pertaining to her SSA disability claim have been added to the record.  On remand, this should be accomplished.   

Finally, the Board observes that a substantial amount of evidence has been added to the Veteran's claims file since the issuance of the November 2013 SOC that adjudicated the low back claim.  A remand will allow for the AOJ to consider all of that evidence on readjudication.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that a complete copy of the Veteran's SSA records associated with any disability benefits, including the medical records relied upon concerning that claim, are associated with the claims file.

2.  Obtain and associate with the claims file any outstanding VA medical evidence, specifically to include those dated since the most recent statement of the case.  

3.  Then, provide the Veteran with an additional VA examination by an appropriate examiner to determine the nature and etiology of her low back disability.  The claims file and a copy of this Remand must be made available to the examiner, and the examiner shall indicate in the examination report that the claims file was reviewed.

Following a review of the claims file and examination of the Veteran, the examiner is asked to respond to the following: 

For each currently diagnosed low back disability shown, opine whether it had its onset during active service or is otherwise related to it, including the Veteran's MOS duties as a Boatswain's Mate and the in-service lumbar puncture/spinal tap.  

*In doing so, specifically address: (i) June 1986 STRs showing a lumbar puncture (VBMS 07/24/2014) and (ii) the Veteran's lay assertions with regard to her MOS duties (see April 2011 DRO hearing testimony and her statement dated March 25, 2016, on VBMS).

The examiner should provide a complete rationale for the opinion and cite to specific evidence of the record, as necessary.  

4.  After completing all of the above, and any additional development deemed warranted, readjudicate the service connection claim for low back disability on appeal.  If the benefits on appeal remain denied, furnish the Veteran and her representative with a copy of a supplemental statement of the case and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





